 Case 8:20-cv-01068-WFJ-AEP Document 1 Filed 05/08/20 Page 1 of 7 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MICHELLE McINTOSH,

       Plaintiff,                                        Case No.:
vs.

POOL PERFECTION LLC,
KEVIN R. PLANKEY, Individually,
SHAI EGOSI, Individually,
NOAM EGOSI, Individually, and
JUSTIN ORTIZ, Individually,

      Defendants.
______________________________________/

                                         COMPLAINT

       Plaintiff, MICHELLE McINTOSH, by and through her undersigned counsel, sues the

Defendants, POOL PERFECTION LLC, KEVIN R. PLANKEY, Individually, SHAI EGOSI,

Individually, NOAM EGOSI, Individually, and JUSTIN ORTIZ, Individually, and alleges

as follows:

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to the Fair Labor Standards Act of

1938, as amended, 29 U.S.C. § 201, et seq.

       2.      Venue lies within United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                             PARTIES

       3.      Plaintiff, MICHELLE McINTOSH, hereinafter referred to as “PLAINTIFF,” is a

resident of Pinellas County, Florida.
 Case 8:20-cv-01068-WFJ-AEP Document 1 Filed 05/08/20 Page 2 of 7 PageID 2



       4.       Defendant, POOL PERFECTION LLC, is a Florida Limited Liability Company,

licensed and authorized to conduct business in the State of Florida and doing business within

Pinellas County.

       5.       At all times material hereto Defendant, KEVIN R. PLANKEY, Individually, was

an officer of the Defendant Corporation and had direct responsibility and control over the

compensation paid to employees of the organization.

       6.       At all times material hereto Defendant, SHAI EGOSI, Individually, was an officer

of the Defendant Corporation and had direct responsibility and control over the compensation paid

to employees of the organization.

       7.       At all times material hereto Defendant, NOAM EGOSI, Individually, was an officer

of the Defendant Corporation and had direct responsibility and control over the compensation paid

to employees of the organization.

       8.       At all times material hereto Defendant, JUSTIN ORTIZ, Individually, was an

officer of the Defendant Corporation and had direct responsibility and control over the

compensation paid to employees of the organization.

       9.       Defendants are joint employers and/or an integrated enterprise/single employer.

       10.      Defendants are an enterprise engaged in commerce as defined by 29 U.S.C. §

203(s)(l)(A).

       11.      Plaintiff was an employee of Defendants pursuant to 29 U.S.C. § 203(e)(l),

Defendants were Plaintiff's employer within the meaning of 29 U.S.C. § 203(d), and Defendants

employed Plaintiff within the meaning of 29 U.S.C. § 203(g).




                                                2
  Case 8:20-cv-01068-WFJ-AEP Document 1 Filed 05/08/20 Page 3 of 7 PageID 3



                                      GENERAL ALLEGATIONS

        12.    At all times material, Defendants was an employer as defined by the laws under

which this action is brought.

        13.    At all times material, Plaintiff was qualified to perform her job duties within the

legitimate expectations of her employer.

        14.    Plaintiff has been required to retain the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

                                       COUNT I
                                  BREACH OF CONTRACT

        15.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 - 11.

        16.    Plaintiff was employed with Defendants from approximately March 8, 2019 to

January 24, 2020, as Office Manager.

        17.    As Office Manager/Project Manager, Plaintiff was paid an hourly rate.

        18.    Defendants failed in their contractual duties to pay Plaintiff for all hours worked.

        19.    The actions of Defendants constitute a breach of the plan and/or contract between

the parties.

        20.    As a direct and proximate result of the Defendants’ breach of the plan, Plaintiff has

sustained damages, including but not limited to unpaid wages as contemplated by the agreement

between the parties.

        21.    Plaintiff has been required to retain the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

        22.    Plaintiff is entitled to an award of attorneys’ fees and costs pursuant to Florida

Statute §448.08.

                                                 3
  Case 8:20-cv-01068-WFJ-AEP Document 1 Filed 05/08/20 Page 4 of 7 PageID 4



           WHEREFORE, Plaintiff, MICHELLE McINTOSH, prays for judgment against the

Defendants for damages as follows:

           a.    Payment of earned unpaid wages and/or other contractual remuneration;

           b.    Pre-judgment interest;

           c.    Post-judgment interest;

           d.    Attorneys’ fees and costs; and

           e.    For any other relief this court deems just and equitable.

                                   COUNT II
                  FAIR LABOR STANDARDS ACT – UNPAID OVERTIME

           23.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 - 11.

           24.   Plaintiff’s employment provided for a forty (40) hour work week but throughout

her respective employment Plaintiff was required to work and did work a substantial number of

hours in excess of forty (40) hours per work week.

           25.   At all times material, Defendant failed to comply with 29 U.S.C. § 201 et seq., in

that Plaintiff worked for Defendant in excess of the maximum hours provided by law, but no

provision was made by Defendant to compensate Plaintiff at the rate of time and one-half her

regular rate of pay for the hours worked over forty (40) in a work week.

           26.   Defendant’s failure to pay Plaintiff the required overtime pay was intentional and

willful.

           27.   As a direct and legal consequence of Defendant’s unlawful acts, Plaintiff has

suffered damages and has incurred, or will incur, costs and attorneys' fees in the prosecution of

this matter.




                                                   4
  Case 8:20-cv-01068-WFJ-AEP Document 1 Filed 05/08/20 Page 5 of 7 PageID 5



        WHEREFORE, Plaintiff, MICHELLE McINTOSH, respectfully request all legal and

equitable relief allowed by law including judgment against Defendants for overtime

compensation, liquidated damages, prejudgment interest; payment of reasonable attorneys' fees

and costs incurred in the prosecution of this claim and equitable relief declaring and mandating

the cessation of Defendant’s unlawful pay policy and such other relief as the court may deem just

and proper.

                                      COUNT III
                      FAIR LABOR STANDARDS ACT - MINIMUM WAGE

        28.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 - 11.

        29.    At all times material hereto, Plaintiff, MICHELLE McINTOSH, was paid an hourly

rate.

        30.    Plaintiff was not paid at least minimum wage for all hours worked in each work

week.

        31.    At all times material, Defendants failed to comply with the FLSA, in that Plaintiff

should have been paid at no less than the minimum wage.

        32.    Defendants’ failure to pay Plaintiff the required wage was intentional and willful.

        33.    As a direct and legal consequence of Defendants’ unlawful acts, Plaintiff has

suffered damages and has incurred, or will incur, costs and attorneys’ fees in the prosecution of

this matter.

        WHEREFORE, Plaintiff, MICHELLE McINTOSH, prays for the following against

Defendants:

               a.     all legal and equitable relief allowed by law including judgment against

Defendants for minimum wage compensation;

                                                 5
  Case 8:20-cv-01068-WFJ-AEP Document 1 Filed 05/08/20 Page 6 of 7 PageID 6



                 b.      liquidated damages;

                 c.      payment of reasonable attorneys’ fees and costs incurred in the prosecution

of this claim;

                 d.      such other relief as the court may deem just and proper.

                                     COUNT IV
                       FAIR LABOR STANDARD ACT – RETALIATION

       34.       Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 - 11.

       35.       Plaintiff, MICHELLE McINTOSH, was terminated as a direct result of, and in

retaliation for, her reporting and opposing the above described unlawful conduct.

       36.       The above described actions of Defendants constitute a violation of the Fair Labor

Standard Act, 29 U.S.C. § 215.

       37.       As a result of the retaliatory actions of Defendants, Plaintiff has suffered damages

including lost wages, benefits, and other remuneration, emotional distress and humiliation.

These losses are permanent or intermittent and will continue into the future.

       38.       As a result of Defendants’ unlawful acts against Plaintiff, she has and will

continue to incur attorney's fees and costs.

       WHEREFORE, Plaintiff, MICHELLE McINTOSH, demands a trial by jury against

Defendants for compensatory damages, lost wages and benefits, prejudgment interest, liquidated

damages, attorney's fees and costs, and any other damages allowable by law.

                                    DEMAND FOR JURY TRIAL

       39.       Plaintiff requests a jury trial on all issues so triable.




                                                     6
 Case 8:20-cv-01068-WFJ-AEP Document 1 Filed 05/08/20 Page 7 of 7 PageID 7




Dated this 8th day of May, 2020.

                                   FLORIN GRAY BOUZAS OWENS, LLC

                                   /s/ Miguel Bouzas________
                                   MIGUEL BOUZAS, ESQUIRE
                                   Florida Bar No.: 48943
                                   miguel@fgbolaw.com
                                   gina@fgbolaw.com
                                   WOLFGANG M. FLORIN, ESQUIRE
                                   Florida Bar No.: 907804
                                   wolfgang@fgbolaw.com
                                   16524 Pointe Village Drive, Suite 100
                                   Lutz, FL 33558
                                   Telephone (727) 254-5255
                                   Facsimile (727) 483-7942

                                   Trial Attorneys for Plaintiff




                                              7
